Exhibit 10.31

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made as of October 14, 2009 (the “Effective Date”) between
Harrah’s Operating Company, Inc., with offices at One Caesars Palace Drive, Las
Vegas, Nevada (the “Company”), and Peter E. Murphy (“Executive”).

The Company and Executive agree as follows:

1. Introductory Statement. The Company desires to secure the services of
Executive effective on the Effective Date. This Agreement supersedes any
employment agreement or offer letter between the Company or any of its
affiliates and Executive (the “Prior Employment Agreement”).

The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, subject to the terms and conditions of this Agreement,
for a period beginning on the Effective Date and ending on the fourth
anniversary thereof (the “Initial Term”); provided that, on the fourth
anniversary of the Effective Date and each anniversary of the Effective Date
thereafter, the employment period shall be extended by one year unless, at least
sixty (60) days prior to such anniversary, the Company or Executive delivers a
written notice (a “Notice of Non-Renewal”) to the other party that the
employment period shall not be so extended (the Initial Term as from time to
time extended or renewed, the “Employment Term”).

2. Agreement of Employment. Effective as of the Effective Date, the Company
agrees to, and hereby does, employ Executive, and Executive agrees to, and
hereby does, accept continued employment by the Company, in a full-time capacity
as President—Strategy and Development pursuant to the provisions of this
Agreement and of the bylaws of the Company, and subject to the control of the
individual or individuals to whom Executive reports and the Board of Directors
(the “Board”). Executive shall report to the Chief Executive Officer (“CEO”) of
the Company.

3. Executive’s Obligations. During the period of his or her service under this
Agreement, Executive shall devote substantially all of his or her time and
energy during business hours to the benefit of the Company’s business; provided,
however, that Executive may serve on the board of directors (1) for a charitable
organization and (2) of any other company or organization that is not a
competitor of the Company (as used in Article 10 hereof) upon prior approval by
the Board or the CEO of the Company. Executive agrees to serve the Company
diligently and to the best of his or her ability, and to follow the policies and
directions of the Company.

Executive represents and warrants that he or she is not subject to any
employment, severance, non-competition or other similar arrangement, and
Executive agrees and covenants that the execution of this Agreement by Executive
does not violate, conflict with, result in a breach or require any consent,
waiver or approval any contract, arrangement or other agreement that Executive
is a party to or by which Executive is bound by.



--------------------------------------------------------------------------------

4. Compensation.

4.1 Base Salary. As compensation for all services performed by Executive under
and during the Employment Term, the Company shall pay to Executive a base salary
at the rate of $1,250,000 per year, in equal bi-weekly installments in
accordance with its customary payroll practices. The Human Resources Committee
of the Board or any successor committee responsible for setting compensation
levels for executives (the “Committee”) shall, in good faith, review the salary
of Executive, on an annual basis, with a view to consideration of appropriate
merit increases (but not decreases) in such salary. Such base salary, as may be
increased from time to time, is hereafter referred to as the “Base Salary.” All
payments will be subject to Executive’s chosen benefit deductions and the
deductions of payroll taxes and similar assessments as required by law.

4.2 Bonus. Executive will participate in the Company’s annual incentive bonus
program(s) applicable to Executive’s position, in accordance with the terms of
such program(s), and shall have the opportunity to earn an annual bonus
thereunder based on the achievement of performance objectives determined by the
Board and shall include a minimum target bonus of at least 75% of Executive’s
annual Base Salary.

If Executive dies or resigns pursuant to this Agreement or pursuant to any other
agreement between the Company and Executive providing for such resignation
during the period of this Agreement, service for any part of the month in which
any such event occurs shall be considered service for the entire month.

4.3 Accommodations. The Company shall make available accommodations for the use
of Executive at one of the Company’s properties in Las Vegas, Nevada, while
Executive is in Las Vegas performing his normal duties. The parties recognize
that the cost associated with providing Executive accommodations in Las Vegas
may, under the governing tax laws, be deemed to be additional income to
Executive. The Company agrees that should it be determined that the cost
associated with providing Executive such accommodations amounts to additional
income to Executive, the Company will (a) reimburse Executive for any additional
tax Executive is required to pay; and (b) pay any additional taxes and costs
incurred by Executive associated with such tax reimbursements. All
reimbursements hereunder will be made no later than the end of Executive’s
taxable year next following Executive’s taxable year in which the taxes (and any
income or other related taxes or interest or penalties thereon) on such
accommodations are remitted to the United States Internal Revenue Service or any
other applicable taxing authority.

5. Equity Award. Executive is eligible for the grant of options (the “Options”)
to purchase shares of non-voting common stock of the Company (the “Option
Shares”) pursuant to the Harrah’s Entertainment, Inc. Management Equity
Incentive Plan dated as of February 27, 2008, as amended (the “Option Plan”).
All grants of Options, if any, is subject to the review and approval of the
Board or the Human Resources Committee of the Board, and Executive acknowledges
and agrees that Executive has no right to the grant of any Options.

6. Benefits. During the Employment Term, except as otherwise provided herein,
Executive shall be entitled to participate in any and all incentive compensation
and bonus arrangements maintained by the Company for its similarly-situated
executives and to receive benefits and perquisites at least as favorable to
Executive as those presently provided to Executive by the Company.

 

2



--------------------------------------------------------------------------------

6.1 Health Insurance. Executive will receive the regular group health plan
coverage(s) provided to similarly situated officers, which coverage(s) may be
subject to generally applicable changes during the Employment Term, provided
that such changes are generally applicable to similarly situated officers.
Executive will be required to contribute to the cost of the basic plan in the
same manner as other similarly situated officers.

6.2 Long Term Disability Benefits. Executive will be eligible to receive long
term disability coverage paid by the Company in accordance with the terms of the
Company’s policies.

6.3 Life Insurance. Executive will receive life insurance paid by the Company in
accordance with the terms of the Company’s policies as in effect from time to
time, which policies may be subject to changes during the Employment Term,
provided that such changes are generally applicable to similarly situated
officers.

6.4 Retirement Plan. Executive will also be eligible during the Employment Term
to participate in the Company’s 401(k) Plan, as may be modified or changed. In
addition, Executive will also be eligible during the Employment Term to
participate in the Company’s deferred compensation plan, as may be modified or
changed from time to time, in the same manner as other similarly situated
officers of the Company.

6.5 Financial Counseling. During the Employment Term, Executive will also
receive financial counseling in accordance with the terms of the Company’s
policies as in effect from time to time, which policies may be subject to
changes during the Employment Term, provided that such changes are generally
applicable to similarly situated officers.

6.6 Vacation. Executive will be entitled to paid vacation in accordance with the
terms of the Company’s policies.

6.7 Reimbursement of Expenses. The Company shall pay, or will reimburse
Executive for, reasonable business expenses incurred in the performance of
Executive’s duties hereunder in accordance with Company policy.

6.8 D&O Insurance. The Company shall provide Executive with Director’s and
Officer’s indemnification insurance coverage, in amount and scope that is
customary for a company of the Company’s size and nature, in accordance with the
terms of the Company’s policies as in effect from time to time, which policies
may be subject to changes during the Employment Term, provided that such changes
are generally applicable to similarly situated officers.

6.9 Reimbursements; In-Kind Benefits. To the extent that any amount eligible for
reimbursement or any in-kind benefit provided under this Agreement is deferred
compensation subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the following rules shall apply:

(a) Payment of such reimbursements shall be made no later than the end of
Executive’s taxable year following the taxable year in which the expense is
incurred;

 

3



--------------------------------------------------------------------------------

(b) All such amounts eligible for reimbursement or any in-kind benefit provided
under this Agreement in one taxable year shall not affect the amount eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
and

(c) The right to any such reimbursement or in-kind benefit hereunder shall not
be subject to liquidation or exchange for any other benefit.

The parties intend that all reimbursements or in-kind benefits provided for
hereunder will be made in a manner that makes such reimbursements and in-kind
benefits consistent with or exempt from Section 409A of the Code.

7. Termination of Employment. The following provisions shall govern Executive’s
rights to severance benefits (if any) upon a termination of his or her
employment.

7.1 Termination Without Cause; Resignation for Good Reason; Company Failure to
Renew.

(a) The Board reserves the right to terminate the Employment Term and Executive
from his or her then current position without Cause at any time. Executive
reserves the right to terminate the Employment Term and resign from his or her
position for Good Reason (as defined in Section 9.2 herein) by giving the
Company thirty (30) days written notice which states the basis for such Good
Reason.

(b) Upon (x) the Company’s termination of Executive’s employment without Cause,
(y) a termination of Executive’s employment due to the Company’s delivery to
Executive of a Notice of Non-Renewal in accordance with Section 1 hereof (it
being understood and agreed that (1) the Company’s obligations pursuant to this
Section 7.1(b)(y) shall survive until fully discharged, notwithstanding the
conclusion or expiration of the Employment Term and (2) for purposes of the
Management Investor Rights Agreement, dated as of January 28, 2008, among
Harrah’s Entertainment, Inc. and the other parties thereto, the termination of
Executive’s employment with the Company due to the Company’s delivery to
Executive of a Notice of Non-Renewal in accordance with Section 1 shall be
treated as a termination of Executive’s employment without Cause) or
(z) Executive’s resignation from his or her position for Good Reason as
described in Section 7.1(a) above:

(i) The Company shall pay Executive, within thirty (30) days following his or
her termination of employment, Executive’s accrued but unused vacation,
unreimbursed business expenses, Base Salary through the date of termination (to
the extent not theretofore paid); in addition, if termination is other than for
Cause or voluntarily without Good Reason, the Company shall pay Executive when
the bonuses from the prior year are generally paid to executives, any bonus for
the prior year that has not been paid as of the date of termination of
employment (if and only if such bonus has been awarded to Executive, which shall
be in the sole and absolute discretion of the Board) (the “Accrued Benefits”);

 

4



--------------------------------------------------------------------------------

(ii) Subject to Executive executing and not revoking the release attached hereto
as Exhibit B, the Company will pay Executive: (A) in approximately equal
installments during the eighteen (18) month period following such termination
(the “Severance Period”), a cash severance payment in an amount equal to 1.5
(the “Multiplier”) multiplied by his or her Base Salary as in effect on the date
of termination (the “Severance Payment”) and (B) at the time it pays annual
bonuses to its similarly situated active officers, a pro rated bonus for the
year in which the termination of employment occurs if (x) as of the date of
termination of employment, Executive has been employed with the Company for more
than six (6) months, (y) the separation occurs after June 30 of the year in
which the termination of employment occurs and (z) Executive is eligible to
receive such bonus on the basis of actual performance in accordance with the
terms of the applicable bonus plan; provided, however, that if the date of
termination is on or before twelve (12) months after the Effective Date, the
Severance Period shall be twelve (12) months and the Multiplier shall be 1.0. If
applicable, Executive will be entitled to receive the benefits set forth on
Exhibit A hereto during the Severance Period. Subject to the following sentence,
the installments of the Severance Payment will be paid to Executive in
accordance with the Company’s customary payroll practices, and will commence on
the first payroll date following the termination of Executive’s employment.
Notwithstanding the foregoing, if, as of the date of termination, Executive is a
“specified employee” as defined in subsection (a)(2)(B)(i) of Section 409A of
the Code (“Specified Employee”), installments of the Severance Payments will not
commence, and payment of the pro rated bonus (if any) will not be made, until
the first business day after the date that is six months following Executive’s
“separation from service” within the meaning of subsection (a)(2)(A)(i) of
Section 409A of the Code (the “Delayed Payment Date”) and, on the Delayed
Payment Date, the Company will pay to Executive a lump sum equal to all amounts
that would have been paid during the period of the delay if the delay were not
required plus interest on such amount at a rate equal to the short-term
applicable federal rate then in effect, and will thereafter continue to pay
Executive the Severance Payment in installments in accordance with this Section;
and

(iii) Executive’s Options and Option Shares will be treated in accordance with
the terms of the New Option Plan.

(c) Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by Section 4980B of the Code and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”), neither the Company nor Executive shall have any additional
obligations under this Agreement.

7.2 Termination for Cause or Resignation Without Good Reason.

(a) The Company will have the right to terminate the Employment Term and
Executive’s employment with the Company at any time from his or her then-current
positions for Cause (as defined in Section 9.1 herein). A resignation by
Executive without Good Reason shall not be a breach of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) If the Employment Term and Executive’s employment are terminated for Cause,
or if he or she resigns from his or her position without Good Reason, then:
(i) Executive’s employment shall be deemed terminated on the date of such
termination or resignation; (ii) Executive shall be entitled to receive all
Accrued Benefits from the Company within thirty (30) days following such
termination; and (iii) his or her rights with respect to his or her Options and
Option Shares will be as set forth in the New Option Plan.

(c) Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.

7.3 Death.

(a) In the event that the Employment Term and Executive’s employment are
terminated due to his or her death, (i) Executive’s right to receive his or her
Base Salary and benefits under this Agreement (other than the Accrued Benefits)
will terminate, and his or her estate and beneficiary(ies) will receive the
benefits they are entitled to receive under the terms of the Company’s benefit
plans and programs by reason of a participant’s death during active employment,
(ii) Executive’s estate shall be entitled to receive all Accrued Benefits from
the Company within thirty (30) days following such termination and
(iii) Executive’s Options and Option Shares will be treated in accordance with
the terms of the New Option Plan. For the avoidance of doubt, Executive’s estate
shall be an express third party beneficiary of this provision, with the right to
enforce the provision for and on behalf of Executive’s beneficiary(ies).

(b) If Executive dies at a time when the Company owes Executive any Severance
Payment(s) pursuant to Section 7.1(b), the Company shall pay such remaining
Severance Payment(s) in a lump sum to Executive’s estate.

(c) Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.

7.4 Disability.

(a) If the Employment Term and Executive’s employment are terminated by reason
of Executive’s disability (as defined below), he or she will be entitled to
apply, at his or her option, for the Company’s long-term disability benefits
and, if he or she is accepted for such benefits, then Executive’s Options and
Option Shares will be treated in accordance with the terms of the New Option
Plan, and the terms and provisions of the Company’s benefit plans and programs
that are applicable in the event of such disability of an employee shall apply
in lieu of the salary and benefits under this Agreement, except that:

(i) Executive will be paid his or her Accrued Benefits within thirty (30) days
of termination; and

 

6



--------------------------------------------------------------------------------

(ii) Executive will receive eighteen (18) months of Base Salary continuation
(the “Salary Continuation Payment”), offset by any long term disability benefits
to which he or she is entitled during such period of salary continuation. In
addition to payment of his or her Base Salary, Executive will be entitled to all
benefits during the salary continuation period. Notwithstanding the foregoing,
if, as of the date of termination pursuant to this Section 7.4, Executive is a
Specified Employee, installments of the Salary Continuation Payment will not
commence until the Delayed Payment Date and, on the Delayed Payment Date, the
Company will pay to Executive a lump sum equal to all amounts that would have
been paid during the period of the delay if the delay were not required plus
interest on such amount at a rate equal to the short-term applicable federal
rate then in effect, and will thereafter continue to pay Executive the Salary
Continuation Payment in installments in accordance with this Section.

(b) If Executive is disabled so that he or she cannot perform his or her duties,
then the Company may terminate his or her duties under this Agreement after
giving Executive thirty (30) days’ notice of such termination (during which
period Executive shall not have returned to full time performance of his or her
duties). For purposes of this Agreement, disability will be the inability of
Executive, with or without a reasonable accommodation, to perform the essential
functions of his or her job for one hundred and eighty (180) days during any
three hundred and sixty five (365) consecutive calendar day period as reasonably
determined by the Committee (excluding Executive) based on independent medical
advice from a physician who has examined Executive (such physician to be
selected by the Company and reasonably acceptable to Executive).

(c) Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.

8. Voluntary Termination Notice Period. Executive may terminate this Agreement
at any time for any or no reason during its term upon thirty (30) days’ prior
written notice to the Company, except as specified in this Section. If Executive
is going to work or act in competition with the Company or its affiliates as
described in Section 10 of this Agreement, Executive must give the Company six
(6) months’ prior written notice of his or her intention to do so. The written
notice provided by Executive shall specify the last day to be worked by
Executive (the “Separation Date”), which Separation Date must be at least thirty
(30) days or up to six (6) months (as appropriate) after the date the notice is
received by the Company (it being understood that Executive shall not work or
act in competition with the Company or its affiliates as described in Section 10
of this Agreement for the six (6) month period following delivery of the written
notice referenced in the immediately preceding sentence without the prior
written consent of the Company). Unless otherwise specified herein, or in a
writing executed by both parties, Executive shall not receive any of the
benefits provided in this Agreement after the Separation Date except for
applicable rights and benefits that apply to employees generally after their
termination of employment.

 

7



--------------------------------------------------------------------------------

9. Definitions of Cause and Good Reason.

9.1(a) For purposes of this Agreement, “Cause” shall mean:

(i) The willful failure of Executive to substantially perform Executive’s duties
with the Company (as described in Section 2 and Section 3) or to follow a
lawful, reasonable directive from the Board or the CEO or such other executive
officer to whom Executive reports (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Board (or the CEO, as
applicable) which specifically identifies the manner in which the Board (or the
CEO, as applicable) believes that Executive has willfully not substantially
performed Executive’s duties or has willfully failed to follow a lawful,
reasonable directive;

(ii)(A) Any willful act of fraud, or embezzlement or theft, by Executive, in
each case, in connection with Executive’s duties hereunder or in the course of
Executive’s employment hereunder or (B) Executive’s admission in any court, or
conviction of, or plea of nolo contendere to, a felony;

(iii) Executive being found unsuitable for or having a gaming license denied or
revoked by the gaming regulatory authorities in any jurisdiction in which the
Company, Harrah’s Entertainment, Inc. or any of their respective subsidiaries or
affiliates conducts gaming operations;

(iv)(A) Executive’s willful and material violation of, or noncompliance with,
any securities laws or stock exchange listing rules, including, without
limitation, the Sarbanes-Oxley Act of 2002, provided that such violation or
noncompliance resulted in material economic harm to the Company, or (B) a final
judicial order or determination prohibiting Executive from service as an officer
pursuant to the Securities and Exchange Act of 1934 or the rules of the New York
Stock Exchange; or

(v) A willful breach by Executive of Section 10 or Section 11 of this Agreement.

(b) For purposes of this Section 9, no act or failure to act on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until Executive has been provided
with written notice of the claim(s) against him or her under the above
provision(s) and a reasonable opportunity (not to exceed thirty (30) days) to
cure, if possible, and to contest said claim(s) before the Board.

9.2 For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s express written consent, the occurrence of any of the following
circumstances unless such circumstances are fully corrected prior to the date of
termination specified in the written notice given by Executive notifying the
Company of his or her intention to terminate his or her Employment for Good
Reason:

(a) A reduction by the Company in Executive’s annual Base Salary, as the same
may be increased from time to time pursuant to Section 4.1 hereof, other than a
reduction in base salary that applies to a similarly situated class of employees
of the Company or its affiliates;

 

8



--------------------------------------------------------------------------------

(b) Any material diminution in the duties or responsibilities of Executive as
contemplated hereunder; provided that a change in control of the Company that
results in the Company becoming part of a larger organization will not, in and
of itself and unaccompanied by any material diminution in the duties or
responsibilities of Executive, constitute Good Reason;

(c)(i) The failure by the Company to pay or provide to Executive any material
portion of his or her then current Base Salary or then current benefits
hereunder (except pursuant to a compensation deferral elected by Executive) or
(ii) the failure to pay Executive any material portion of deferred compensation
under any deferred compensation program of the Company within thirty (30) days
of the date such compensation is due and permitted to be paid under Section 409A
of the Code, in each case other than any such failure that results from a
modification to any compensation arrangement or benefit plan that is generally
applicable to similarly situated officers;

(d) The Company’s requiring Executive to be based anywhere other than Las Vegas,
Nevada (except for required travel on the Company’s business to an extent
substantially consistent with the business travel obligations contemplated
hereunder);

(e) The Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 15
hereof; or

(f) The Executive being required to report to anyone other than the CEO.

10. Non-Competition Agreement.

10.1 During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period following the termination of
Executive’s employment with the Company and its affiliates equal to the
Non-Compete Period (as defined below), he or she will not, directly or
indirectly, engage in any activity, including development activity, whether as
an employer, employee, consultant, director, investor, contractor, or otherwise,
directly or indirectly, which is in competition with the casino, casino/hotel
and/or casino/resort businesses conducted by the Company or any of its
subsidiaries or affiliates in the United States, Canada or Mexico or such other
location that the Company or an affiliate of the Company conducts significant
business operations (a) with respect to periods prior to the termination of
Executive’s employment with the Company and its affiliates, at any time during
Executive’s active employment period and (b) with respect to periods following
the termination of Executive’s employment with the Company and its affiliates,
at any time during the twelve months preceding the termination of Executive’s
employment with the Company and its affiliates. Notwithstanding anything herein
to the contrary, this Section 10.1 shall not prevent Executive from:
(i) acquiring securities representing not more than 1% of the outstanding voting
securities of any entity the securities of which are traded on a national
securities exchange or in the over the counter market; or (ii) obtaining
employment in the hotel/resort industry for an entity that does not engage in
the casino business. Executive acknowledges that the restrictions described
above are reasonable as to both time and geographic scope, as the Company
competes for customers with all gaming establishments in these areas. For
purposes of this Agreement, “Non-Compete Period” shall mean the following:
(w) if the Executive has voluntarily terminated employment with the Company
without Good Reason, the notice period under Section 8 (including for the
avoidance of doubt, the six-month notice period in the event Executive is going
to work or act in competition with the Company as described in this Section 10);
(x) (1) if the Company has terminated Executive’s employment with the Company
without Cause, (2) if Executive has terminated employment with the Company with
Good Reason or (3) if the Company delivers to Executive a Notice of Non-Renewal
in accordance with Section 1, the period during which the Company is obligated
to pay Executive severance pursuant to Section 8.1, (y) if the Company has
terminated Executive’s employment with the Company for Cause, six (6) months, or
(z) if the Executive’s employment with the Company is terminated due to
disability, the salary continuation period pursuant to Section 8.4.

 

9



--------------------------------------------------------------------------------

10.2 If Executive breaches any of the covenants in Section 10.1, then the
Company may terminate any of his or her rights under this Agreement, whereupon
all of the Company’s obligations under this Agreement shall terminate without
further obligation to him or her except for obligations that have been paid
(except as otherwise provided in Section 10.6), accrued or are vested as of or
prior to such termination date. In addition, the Company shall be entitled to
seek to enforce any such covenants, including obtaining monetary damages,
specific performance and injunctive relief. Executive’s Options and Option
Shares will be treated in accordance with the terms of the New Option Plan.

10.3 During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of eighteen (18) months following
the termination of Executive’s employment with the Company and its affiliates,
Executive will not, directly or indirectly hire, induce, persuade or attempt to
induce or persuade, any salary grade M50 or higher employee of the Company or
its subsidiaries, to leave or abandon employment with the Company, its
subsidiaries or affiliates, for any reason whatsoever (other than Executive’s
personal secretary and/or assistants).

10.4 During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of eighteen (18) months following
the termination of Executive’s employment with the Company and its affiliates,
Executive will not communicate with employees, customers, or suppliers of the
Company, or its subsidiaries or affiliates of the Company or any principals or
employee thereof, or any person or organization in any manner whatsoever that is
detrimental to the business interests of the Company, its subsidiaries or
affiliates. Executive further agrees from the end of Executive’s full-time
employment with the Company and its affiliates not to make statements to the
press or general public with respect to the Company or its subsidiaries or
affiliates that are detrimental to the Company, its subsidiaries, affiliates or
employees without the express written prior authorization of the Company, and
the Company agrees that it will not make statements to the press or general
public with respect to Executive that are detrimental to him or her without the
express written prior authorization of Executive. Notwithstanding the foregoing,
Executive shall not be prohibited at the expiration of the non-competition
period from pursuing his or her own business interests that may conflict with
the interests of the Company.

 

10



--------------------------------------------------------------------------------

10.5 Each of Executive and the Company intends and agrees that if, in any action
before any court, agency or arbitration tribunal legally empowered to enforce
the covenants in this Section 10, any term, restriction, covenant or promise
contained herein is found to be unreasonable and, accordingly, unenforceable,
then such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable by such court, agency or arbitration
tribunal.

10.6 Should any court, agency or arbitral tribunal legally empowered to enforce
the covenants contained in this Section 10 find that Executive has breached the
terms, restrictions, covenants or promises herein in any material respect
(except to the extent it has been modified to make it enforceable): (a) the
Company will not be obligated to continue to pay Executive the salary or
benefits provided for under the severance provisions contained in the Agreement
(including all required benefits under benefit plans), and (b) Executive will
reimburse the Company any severance benefits received after the date of
termination as well as any reasonable costs and attorney fees necessary to
secure such repayments. For the avoidance of doubt, the Company shall be
entitled to money damages and/or injunctive relief due to Executive’s breach of
the terms, restrictions, covenants or promises contained in this Section 10
without regard to whether or not such breach is material, it being understood
that the limiting effect of the phrase “in any material respect” in the
immediately preceding sentence shall operate solely with respect to the remedies
available pursuant to this Section 10.6.

10.7 For the avoidance of doubt, for purposes of this Section 10, “Executive’s
employment” shall not include any period of salary continuation hereunder.

10.8 This Section and all of its provisions will survive Executive’s separation
from employment for any reason.

11. Confidentiality.

11.1 Executive’s position with the Company will or has resulted in his or her
exposure and access to confidential and proprietary information which he or she
did not have access to prior to holding the position, which information is of
great value to the Company and the disclosure of which by him or her, directly
or indirectly, would be irreparably injurious and detrimental to the Company.
During his or her term of employment and without limitation thereafter,
Executive agrees to use his or her best efforts and to observe the utmost
diligence to guard and protect all confidential or proprietary information
relating to the Company from disclosure to third parties. Executive shall not at
any time during and after the end of his or her full-time active employment,
make available, either directly or indirectly, to any competitor or potential
competitor of the Company or any of its subsidiaries, or their affiliates, or
divulge, disclose, communicate to any firm, corporation or other business entity
in any manner whatsoever, any confidential or proprietary information covered or
contemplated by this Agreement, unless expressly authorized to do so by the
Company in writing. Notwithstanding the above, Executive may provide such
Confidential Information if ordered by a federal or state court, arbitrator or
any governmental authority, pursuant to subpoena, or as necessary to secure
legal and financial counsel from third party professionals or to enforce his or
her rights under this Agreement. In such cases, Executive will use his or her
reasonable best efforts to notify the Company, at least five (5) business days
prior to providing such information, including the nature of the information
required to be provided.

 

11



--------------------------------------------------------------------------------

11.2 For the purpose of this Agreement, “Confidential Information” shall mean
all information of the Company, its subsidiaries and affiliates relating to, or
useful in connection with, the business of the Company, its subsidiaries and
affiliates, whether or not a “trade secret” within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to, or developed by, Executive as a result of his or
her employment with the Company. Confidential Information includes, but is not
limited to, the Company’s product development and marketing programs, data,
future plans, formula, food and beverage procedures, recipes, finances,
financial management systems, player identification systems (Total Rewards),
pricing systems, client and customer lists, organizational charts, salary and
benefit programs, training programs, computer software, business records, files,
drawings, prints, prototyping models, letters, notes, notebooks, reports, and
copies thereof, whether prepared by him, her or others, and any other
information or documents which Executive is told or reasonably ought to know
that the Company regards as confidential.

11.3 Executive agrees that upon separation from employment for any reason
whatsoever, he or she shall promptly deliver to the Company all Confidential
Information, including but not limited to documents, reports, correspondences,
computer printouts, work papers, files, computer lists, telephone and address
books, rolodex cards, computer tapes, disks, and any and all records in his or
her possession (and all copies thereof) containing any such Confidential
Information, and all items created in whole or in part by Executive within the
scope of his or her employment even if the items do not contain Confidential
Information.

11.4 Executive shall also be required to sign a non-disclosure or
confidentiality agreement if Executive is not currently a party to such an
agreement with the Company. Such agreement shall also remain in full force and
effect, provided that, in the event of any conflict between any such
agreement(s) and this Agreement, this Agreement shall control. The form of
non-disclosure or confidentiality agreement is attached hereto as Exhibit C.

11.5 This Section and all of its provisions will survive Executive’s separation
from employment for any reason.

12. Injunctive Relief. Executive acknowledges and agrees that the terms provided
in Sections 10 and 11 are the minimum necessary to protect the Company, its
affiliates and subsidiaries, and their successors and assigns, in the use and
enjoyment of the Confidential Information and the good will of the business of
the Company. Executive further agrees that damages cannot fully and adequately
compensate the Company in the event of a breach or violation of the restrictive
covenants set forth herein and that without limiting the right of the Company to
pursue all other legal and equitable remedies available to it, the Company shall
be entitled to seek injunctive relief, including but not limited to a temporary
restraining order, preliminary injunction and permanent injunction, to prevent
any such violations or any continuation of such violations for the protection of
the Company. The granting of injunctive relief will not act as a waiver by the
Company of its right to pursue any and all additional remedies.

 

12



--------------------------------------------------------------------------------

13. Post Employment Cooperation. Executive agrees that upon separation for any
reason from the Company, Executive will cooperate in assuring an orderly
transition of all matters being handled by him or her. Upon the Company
providing reasonable notice to him or her, he or she will also appear as a
witness at the Company’s request and/or assist the Company in any litigation,
bankruptcy or similar matter in which the Company or any affiliate thereof is a
party or otherwise involved. The Company will defray any reasonable
out-of-pocket expenses incurred by Executive in connection with any such
appearance. In connection therewith, the Company agrees to indemnify Executive
as prescribed in Article Tenth of the Certificate of Incorporation, as amended,
of the Company.

14. Release. Upon the termination of Executive’s active full-time employment,
and in consideration of and as a condition to the actual receipt of all
compensation and benefits described in this Agreement (including without
limitation any severance payments pursuant to this Agreement or the Severance
Agreement), except for claims arising from the covenants, agreements, and
undertakings of the Company as set forth herein and except as prohibited by
statutory language, Executive and the Company will enter into an agreement which
forever and unconditionally waives and releases Harrah’s Entertainment, Inc.,
Harrah’s Operating Company, Inc., their subsidiaries and affiliates, and their
officers, directors, agents, benefit plan trustees, and employees from any and
all claims, whether known or unknown, and regardless of type, cause or nature,
including but not limited to claims arising under all salary, vacation,
insurance, bonus, stock, and all other benefit plans, and all state and federal
anti-discrimination, civil rights and human rights laws, ordinances and
statutes, including Title VII of the Civil Rights Act of 1964 and the Age
Discrimination in Employment Act, concerning Executive’s employment with
Harrah’s Entertainment, Inc., its subsidiaries and affiliates, the cessation of
that employment and Executive’s service as a shareholder, employee, officer and
director of the Company and its subsidiaries. The form of release is set forth
in Exhibit B.

15. Assumption of Agreement on Merger, Consolidation or Sale of Assets. In the
event the Company agrees to (a) enter into any merger or consolidation with
another company in which the Company is not the surviving company or (b) sell or
dispose of all or substantially all of its assets, and the company which is to
survive fails to make a written agreement with Executive to either: (1) assume
the Company’s financial obligations to Executive under this Agreement or
(2) make such other provision for Executive as is reasonably satisfactory to
Executive, then Executive shall have the right to resign for Good Reason as
defined under this Agreement.

16. Assurances on Liquidation. The Company agrees that until the termination of
this Agreement as above provided, it will not voluntarily liquidate or dissolve
without first making a full settlement or, at the discretion of Executive, a
written agreement with Executive satisfactory to and approved by him or her in
writing, in fulfillment of or in lieu of its obligations to him or her under
this Agreement.

 

13



--------------------------------------------------------------------------------

17. Amendments; Entire Agreement. This Agreement may not be amended or modified
orally, and no provision hereof may be waived, except in a writing signed by the
parties hereto. This Agreement and the New Option Plan and, to the extent
expressly provided herein, the Severance Agreement (as modified herein), contain
the entire agreement between the parties concerning the subject matter hereof
and supersede all prior agreements and understandings, written and oral, between
the parties with respect to the subject matter of this Agreement and the New
Option Plan, including without limitation the Prior Employment Agreement.

18. Assignment.

18.1 Except as otherwise provided in Section 18.2, this Agreement cannot be
assigned by either party hereto, except with the written consent of the other.
Any assignment of this Agreement by either party shall not relieve such party of
its or his or her obligations hereunder.

18.2 The Company may elect to perform any or all of its obligations under this
Agreement through a subsidiary or affiliate, and if the Company so elects,
Executive will be an employee of such subsidiary or affiliate. Notwithstanding
any such election, the Company’s obligations to Executive under this Agreement
will continue in full force and effect as obligations of the Company, and the
Company shall retain primary liability for their performance.

19. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Company.

20. Governing Law. This Agreement shall be governed by the laws of the State of
Nevada as to all matters, including but not limited to matters of validity,
construction, effect and performance.

21. Jurisdiction. Any judicial proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement or any agreement identified
herein may be brought only in state or federal courts of the State of Nevada,
and by the execution and delivery of this Agreement, each of the parties hereto
accepts for themselves the exclusive jurisdiction of the aforesaid courts and
irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein and agrees to be bound by the judgment rendered thereby in connection
with this Agreement or any agreement identified herein.

22. Notices. Any notice to be given hereunder by either party to the other may
be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change his, her or its address by written notice in accordance with this
Section 22. Notices shall be deemed communicated as of the actual receipt or
refusal of receipt.

 

14



--------------------------------------------------------------------------------

If to Executive:    Peter Murphy    At his address listed in his employment file
If to Company:    Harrah’s Operating Company, Inc.    One Caesars Palace Drive
   Las Vegas, NV 89109    Attn: General Counsel

23. Construction. This Agreement is to be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

24. Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.

25. Withholding Taxes. Any payments or benefits to be made or provided to
Executive pursuant to this Agreement shall be subject to any withholding tax
(including social security contributions and federal income taxes) as shall be
required by federal, state, and local withholding tax laws.

26. Counterparts. This Agreement may be executed by the parties in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set his or her hand and the Company
has caused this Agreement to be executed in its name and on its behalf and its
corporate seal to be hereunto affixed and attested by its corporate officers
thereunto duly authorized.

 

/s/ PETER E. MURPHY

Executive Harrah’s Operating Company, Inc. By:  

/s/ MARY H. THOMAS

Name:   Mary H. Thomas Its:   Senior Vice President, Human Resources

 

16